Citation Nr: 1635844	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a cubital tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  The case was certified to the Board by the Roanoke, Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a videoconference hearing.  Pursuant to 38 C.F.R. §  20.700 (2015), a hearing will be granted to an appellant who requests a hearing and is willing to appear in person.  While the Roanoke RO scheduled the appellant for a September 2016 hearing, the Veteran has relocated to Oklahoma and she has requested that her hearing be held there.  Hence, a videoconference hearing should be rescheduled and held at the Regional Office serving her new home of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the VA facility serving her new home of record in Oklahoma at the earliest available opportunity in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




